ACCEPTED
                                                                                                 12-14-00229-cr
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                           8/27/2015 2:13:09 PM
                                                                                                  CATHY LUSK
                                                                                                         CLERK

                           IN THE COURT OF APPEALS

                         TWELFTH DISTRICT OF TEXAS                           FILED IN
                                                                      12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                                    TYLER, TEXAS
                                                                      8/27/2015 2:13:09 PM
                                                                           CATHY S. LUSK
                                                                               Clerk
BLAKE CARRINGTON GEE,                        §
       APPELLANT                             §
                                             §
VS.                                          §       APPEAL NO. 12-14-00229-CR
                                             §
THE STATE OF TEXAS,                          §
       APPELLEE                              §


                             NOTICE OF COMPLIANCE


TO THE HONORABLE JUSTICES OF SAID COURT:

      Comes now L. CHARLES VAN CLEEF, counsel for BLAKE CARRINGTON

GEE, Appellant herein, and files this, his Notice of Compliance concerning the Court’s

August 7, 2015, Late Compliance Notice and Rule 48.4 of the Texas Rules of Civil

Procedure.

      Attached hereto are the letter and return receipt indicating notification to Appellant,

under Rule 48.4, of his right to Petition the Texas Court of Criminal Appeals.

      The undersigned also respectfully informs the Court that Appellant has been

detained at the Smith County Jail in Tyler, Texas, the Joe F. Gurney Unit of TDCJ, and is

now at the following address, which is where the undersigned’s compliance letter was sent:

      BLAKE CARRINGTON GEE, TDCJ NO 01948254
      Hutchins Unit, TDCJ
      1500 E. Langdon Rd.
      Dallas, TX 75241

                                                                                            1
This information is from TDCJ; Appellant has not notified the court nor the undersigned

of his address changes.

                                              Respectfully submitted,



                                              /s/ L. Charles van Cleef
                                              _______________________________
                                              L. Charles van Cleef
                                              State Bar No. 00786305

                                              P.O. Box 2432
                                              Longview, Texas 75606-2432
                                              (903) 248-8244 Telephone
                                              (903) 248-8249 Facsimile

                                              COUNSEL FOR APPELLANT




                                                                                     2
                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has

been forwarded by electronic filing to counsel for Appellee in accordance with TEX.

R. APP. P. 9.5(b)(1) on this Wednesday, January 14, 2015.

       Further, a true and correct copy of the foregoing instrument has been forwarded by

first class mail to:

       BLAKE GEE, TDCJ NO 01948254
       Hutchins Unit, TDCJ
       1500 E. Langdon Rd.
       Dallas, TX 75241

       on the same date.


                                               /s/ L. Charles van Cleef

                                               _________________________________
                                               L. Charles van Cleef




                                                                                       3